IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: PRIVATE CRIMINAL COMPLAINT           : No. 78 WAL 2020
FILED BY GLAVIN IVY                         :
                                            :
                                            : Petition for Allowance of Appeal
PETITION OF: GLAVIN IVY                     : from the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 10th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.